EXHIBIT 10.1


SAUER-DANFOSS INC. 2006 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

You have been selected to be a Participant in the Sauer-Danfoss Inc. 2006
Omnibus Incentive Plan (the “Plan”), as specified below:

Participant:

     Wolfgang Schramm

 

 

Date of Award:

      June 14, 2007

 

 

Number of Shares of Restricted Stock Awarded:

                10,000 (Ten Thousand)

 

Vesting Date and Number of Shares Vested per Vesting Date:

 

 

 

Vesting Date

Number of Shares Vested

 

 

 

April 16, 2008

 

5,000 (Five Thousand)

 

 

 

April 16, 2009

 

5,000 (Five Thousand)

 

 

 

This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.

 

THIS AWARD AGREEMENT, effective as of the Date of Award set forth above,
represents the award of Restricted Stock by Sauer-Danfoss Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1.           Certificate Legend. Each certificate, or transfer agent book
record, representing shares of Restricted Stock granted pursuant to the Plan
shall bear the following legend:

“The sale or other transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Sauer-Danfoss Inc. 2006 Omnibus
Incentive Plan, rules of administration adopted pursuant to such Plan, and in
the Restricted Stock Award Agreement dated June 14, 2007. A copy of the
Sauer-Danfoss Inc. 2006 Omnibus Incentive Plan, such rules, and such Restricted
Stock Award Agreement may be obtained from Sauer-Danfoss Inc.”

2.           Removal of Restrictions. Except as may otherwise be provided herein
and in the Plan, the Restricted Stock awarded pursuant to this Agreement shall
become freely transferable by the Participant in accordance with the Vesting
Date and Number of Shares Vested per Vesting Date set forth above. Once
Restricted Stock is no longer subject to any restrictions, the Participant shall
be entitled to have the legend required by Section 1 of this Agreement removed
from his stock certificates that are no longer subject to restrictions.

1 of 3


--------------------------------------------------------------------------------


3.           Voting Rights and Dividends. Prior to the Vesting Date, the
Participant may exercise full voting rights and shall be entitled to dividends
and other distributions paid with respect to the shares of Restricted Stock
while they are held. If any such dividends or distributions are paid in shares
of common stock of the Company, the shares shall be subject to the same
restrictions on transferability as are the shares of Restricted Stock with
respect to which they were paid.

4.           Termination of Employment. Unless otherwise designated by the
Compensation Committee of the Sauer-Danfoss Inc. Board (the “Committee”), all
unvested Restricted Stock shall be forfeited upon the Participant’s termination
of employment.

5.           Change in Control. In the event of a Change in Control (as defined
in the Plan), all restrictions on the transferability of outstanding awards of
Restricted Stock held by the Participant under the Plan shall immediately lapse,
and thereafter such shares shall be freely transferable by the Participant,
subject to applicable Federal and state securities laws.

6.           Nontransferability. Prior to vesting, Restricted Stock awarded
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (“a Transfer”), other than by will or by the
laws of descent and distribution, except as provided in the Plan. If any
Transfer, whether voluntary or involuntary, of Restricted Stock is made, or if
any attachment, execution, garnishment, or lien shall be issued against or
placed upon the Restricted Stock, the Participant’s right to such Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Agreement shall lapse.

7.           Adjustments in Authorized Shares. The Committee shall have the sole
discretion to adjust the number of shares of Restricted Stock awarded pursuant
to this Agreement, in accordance with Section 4.3 of the Plan.

8.           Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.

9.           Share Withholding.  With respect to withholding required upon any
other taxable event arising as a result of Awards granted hereunder, the
Participant may elect, subject to the approval of the Compensation Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction.  All such elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

10.        Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
desig­nation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

2 of 3


--------------------------------------------------------------------------------


 

Beneficiary Designation (name, address, and relationship):

__________________________________

__________________________________

__________________________________

11.        Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.

12.        Miscellaneous.

(a)   With the approval of the Board, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement, without the Participant’s written approval.

(b)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(c)   All obligations of the Company under the Plan and this Agreement, with
respect to this Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substan­tially
all of the business and/or assets of the Company.

(d)   To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of
Delaware.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of July 23, 2007.

Participant

 

Sauer-Danfoss Inc.

 

 

 

/s/ Wolfgang Schramm

 

By:

/s/ Ronald C. Hanson

 

 

 

Wolfgang Schramm

 

 

Ronald C. Hanson

 

 

 

3 of 3


--------------------------------------------------------------------------------